Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 10/21/2021 have been fully considered but they are not persuasive.
Applicant asserts 
“Applicant respectfully traverses this rejection. Claim 1 recites a system that may be utilized as an authoring tool, for example, that enables a user to have their content parsed into segments, each segment evaluated for a predicted level of interest, and to learn how formatting changes may impact the level of interest of individual segments within the content. This allows the user to select changes to content formatting and presentation prior to publishing the content. 

For example, claim 1 recites, among other limitations: 
…generate a plurality of suggested formatting changes to one or more of the identified segments, each suggested formatting change corresponding to a modification of the predicted level of interest of at least one associated segment of the one or more identified segments... 

The Office asserts that this limitation is disclosed by Gamon, acknowledging that Gamon does not teach that each suggested formatting change corresponds to a modification of each predicted level of interest. However, Gamon does not generate "suggested" formatting changes at all. Rather, Gamon automatically augments content that has already been deemed interesting to the user by a scoring module (see, Par. 

Indeed, claim 1 further recites: 
...present one or more of the suggested formatting changes to the user for selection via a user interface; 
responsive to receiving a selection of one or more suggested formatting changes from the user via the user interface, apply each selected suggested formatting change to at least one associated segment of the one or more identified segments... 
  
The claimed suggested formatting changes, which correspond to a modification of the predicted level of interest of an identified segment, are presented to the user, who is allowed to select changes to apply to individual segments. In this way, a predicted level of interest may be modified by the user, whereas Gamon only serves to automatically enhance content with interestingness scores above a threshold. 
The Office suggests that Fedorovskaya corrects some of these deficiencies in Gamon, namely that Fedorovskaya teaches "a modification of' the predicted level of interest of one associated segment of the one or more identified segments, as well as teaching "responsive to receiving a selection of' one or more suggested formatting changes from the user via the user interface, apply each selected suggested formatting change to at least one associated segment of the one or more identified segments. However, like Gamon, Fedorovskaya does not teach "suggested formatting changes".      Rather, Fedorovskaya teaches methods for excising content (e.g., an unfamiliar person) from a digital image and replacing the excised content with different content (e.g., a (Remarks, p. 11)

Examiner’s response:
The examiner respectfully disagrees. 

The examiner understands the applicant’s assertion “Gamon does not generate "suggested" formatting changes at all. Rather, Gamon automatically augments content that has already been deemed interesting to the user by a scoring module (see, Par. [0045] "this augmentation process is also performed in near real-time, with little or no delay that will be noticeable by the user."). The formatting changes are suggested to neither the content author nor the end-user.”

However, Gamon definitely teaches “suggested” formatting changes, for example, based on [pars 36-46] “augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.” since the system proposes and augments different formatting changes for users to select and use them. Please also see [par 134] “As noted above, the general idea behind the highlighting task is to propose or present k nuggets (where the value of k can be set to any desired number) that the user is likely to find interesting.”

[pars 7-18] “As such, nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user” and [pars 36-46] “augmentation of the arbitrary document 100 or other content being consumed by the user” since the user consumes the content, and then the content is augmented and suggested format changes are presented to the user. 

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“Still further, claim 1 recites: 
...modify the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied; and 
present the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied. 

The modified predicted level of interest of a segment is based directly on such suggested formatting changes which are selected by the user. As none of the cited art teaches equivalent suggested formatting changes, it is not possible for these references to teach how a predicted level of interest is modified based on selected suggested formatting changes. Gamon teaches automatic formatting changes to pre-determined content of interest to an end-user. Fedorovskaya teaches replacing content with content 
Indeed, the Office asserts that Mahmud corrects the deficiencies of Gamon and Fedorovskaya, at least because Mahmud teaches "presenting the user with" the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied. As described above, Applicant traverses the Office's position that the only deficiency of Gamon and Fedorovskaya is a failure to teach presenting the user with such a modified predicted level of interest. Presenting information to a user is common in the art, but Mahmud's teachings do not teach presenting how suggested formatting changes would modify a predicted level of interest. 
The Office action states that Mahmud discloses a system in which the user is presented with a predicted interest level. However, Applicant's reading of Mahmud merely uncovers an interface for selecting and adjusting a user's interest level in search results in order to correct automatically generated interest levels for that particular user. The user is not presented with the prospective results of suggested formatting changes to pre-published content uploaded by the user for analysis. 
As such, whether taken alone or together, none of Gamon, Fedorovskaya, and Mahmud teach or suggest each and every limitation of claim 1. Together, the cited references fail to disclose an interactive tool for a user to make deliberate, informed choices as to how user-supplied content is formatted based on predicted levels of interest by an audience both prior to and following suggested formatting changes, and it would not be obvious to derive these limitations based on their combined teachings. Accordingly, Applicant respectfully requests the Office to withdraw the rejection of claim 1 under 35 U. S.C. 103 for at least these reasons.” (Remarks, p. 12)


The examiner respectfully disagrees. 

The examiner understands the applicant’s assertion “As none of the cited art teaches equivalent suggested formatting changes, it is not possible for these references to teach how a predicted level of interest is modified based on selected suggested formatting changes.” 
However, regarding the “suggested formatting changes”, please see the response of (a).

In addition, the examiner understands the applicant’s assertion “The user is not presented with the prospective results of suggested formatting changes to pre-published content uploaded by the user for analysis.” 
However, Gamon still teaches the recited limitation “present one or more of the suggested formatting changes to the user” as well as the “suggested formatting changes”. Please see the response of (a) as well.

Furthermore, the examiner understands the applicant’s assertion “Applicant traverses the Office's position that the only deficiency of Gamon and Fedorovskaya is a failure to teach presenting the user with such a modified predicted level of interest. Presenting information to a user is common in the art, but Mahmud's teachings do not teach presenting how suggested formatting changes would modify a predicted level of interest”.
However, Gamon, Fedorovskaya and Mahmud, in combination, still teach the recited limitation “present the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied” except “present the user with”. Instead, Mahmud teaches presenting the user with the predicted level of interest of each item. Thus, Gamon, Fedorovskaya and Mahmud, in combination, definitely still teach the recited limitation. Furthermore, note also that the last limitation is the same as the previous limitation except “present the user with”.

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yasin in view of U. S. Patent Application Publication No. 2015/0269153 (Fink et al., hereinafter Fink).
…
Applicant respectfully disagrees. As emphasized above, there is only one "user" recited in the claimed method. This singular user provides user content, is presented with an interactive comprehension report, makes a selection of one or more content segments, and is presented with comprehension information for the selected one or more content segments. 
The Office asserts that this is obvious based on the teachings of Yasin and Fink, as "both Yasin and Fink teach receiving user content from a user, and Fink teaches presenting an interactive comprehension report for a document to a user". However, Fink's user does not provide the user content. Fink takes arbitrary content and merely 
As such, neither Yasin nor Fink teach and every limitation of claim 8, and these limitations would not be obvious based on their combined teachings. Accordingly, Applicant respectfully requests the Office to withdraw the rejection of claim 8 under 35 U. S.C. 103 for at least these reasons.” (Remarks, p. 15)

Examiner’s response:
The examiner respectfully disagrees. 

The examiner understands the applicant’s assertion “Fink's user does not provide the user content. Fink takes arbitrary content and merely generates a static summary document of user-selected text using natural language processing.”
However, Yasin and Fink, in combination, still teach the recited limitation “receiving user content from a user, the user content comprising a plurality of content segments” since Yasin teaches “receiving user content from a user, the user content comprising a plurality of content segments” except “from a user”, and Fink teaches receiving user content from a user based on [pars 20-32] and [pars 42-52]. In other words, the summary application receives user-selected text which, for example, may read on “user content from a user” under the broadest reasonable interpretation (BRI). Please see fig 3 of Fink as well.


However, Yasin still teaches the recited limitation “presenting the user with comprehension information for the selected one or more content segments via the user interface” based on [pars 24-27] since, for example, “summary” may read on “comprehension information,” as rejected on claim 8.

Furthermore, the examiner understands the applicant’s assertion “Neither reference, taken alone or combined together, teaches methodology that would allow a user to interact, via a user interface, with a machine-learned comprehension model to receive comprehension information regarding selected content segments that were provided by the user in the first place.” However, this inventive concept is not clearly and effectively reflected in the claim since the last limitation is not tightly integrated with the previous limitations. Note that every claim language of the last limitation is newly introduced except “the user” and “the user interface”.

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamon et al. (US 2015/0213361 A1) in view of Fedorovskaya et al. (US 2014/0003737 A1), further in view of Mahmud et al. (US 2016/0085758 A1).

Regarding claim 1, 
Gamon teaches
A system, comprising: 
a general purpose computing device ([fig 7]); and 
a computer program comprising program modules executable by the computing device, wherein the computing device is directed by the program modules of the computer program to ([fig 7]); 

[figs 1-2, 6] #100 “Arbitrary Document or Content being Consumed by User”; see also [pars 36-46]); 

identify one or more segments of the arbitrary user content ([figs 5-6]; [pars 68-70] “the Engagement Predictor uses any of a number of existing Named Entity Recognition (NER) techniques to extract potential or candidate nuggets from arbitrary documents. … Note that the Engagement Predictor can also consider one or more specified subsets (or combinations of subsets) of document content for inclusion in the list or set of candidate nuggets. For example, the Engagement Predictor can be set to consider only hyperlinks as a subset of nuggets, only proper names as a subset of nuggets, only place names as a subset of nuggets, only images as a subset of nuggets, etc., or any combination of such subsets”; “potential or candidate nuggets” read on “segments”.); 

apply a machine-learned relevancy model to predict a level of interest for each of the identified one or more segments, each level of interest providing a predicted level of interest of a human audience in a corresponding segment of the identified one or more segments ([figs 1-2, 6]; [pars 28-30] “In general, an “Engagement Predictor,” as described herein, provides various techniques for predicting whether things and concepts (e.g., words, names, dates, places, topics, images, etc.) in the content of arbitrary source documents (e.g., text, documents, spreadsheets, images, etc.) being consumed by the user will be sufficiently engaging or interesting to a user that the user is likely to investigate or follow links to related things or content.”; [pars 36-46] “As noted above, every word, phrase, sentence, image, hyperlink, or any other element of any content can be considered as a candidate nugget for purposes of determining whether that nugget will be of interest to the user. … The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets.”; “nuggets” read on “segments”. In addition, “user” reads on “human audience”. Furthermore, “Engagement Predictor” reads on “machine-learned relevancy model”. Moreover, “interestingness scores” reads on “level of interest”.); 

generate a plurality of suggested formatting changes to one or more of the identified segments, each suggested formatting change corresponding to … the predicted level of interest of at least one associated segment of the one or more identified segments ([figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of at least one associated segment of the one or more identified segments”.); 

present one or more of the suggested formatting changes to the user … via a user interface ([figs 1-2, 6]; [pars 7-18] “As such, nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user. … For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 36-46] “augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”);

… one or more suggested formatting changes [for] the user via the user interface, apply each selected suggested formatting change to at least one associated segment of the one or more identified segments ([figs 1-2, 6]; [pars 7-18] and [pars 36-46] as cited above; “augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document” reads on “one or more suggested formatting changes [for] the user via the user interface” and “apply each selected suggested formatting change to at least one associated segment of the one or more identified segments”.); 

… the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied ([figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of each associated segment of the one or more identified segments”.);

… predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied ([figs 1-2, 6]; [pars 7-18] “As such, nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user. … For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of each associated segment of the one or more identified segments”.);

However, Gamon does not teach
a modification of the predicted level of interest of at least one associated segment of the one or more identified segments;
for selection via a user interface;
responsive to receiving a selection of one or more suggested formatting changes from the user via the user interface, apply each selected suggested formatting change to at least one associated segment of the one or more identified segments; 
modify the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied; and
present the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied.
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Fedorovskaya teaches
a modification of the predicted level of interest of at least one associated segment of the one or more identified segments ([figs 11-12]; [pars 53-77] “the interest level 260 can be estimated with an alternate version of Eq. (3) where the friends familiarity scores (FFS), relatives familiarity scores (RFS), or other appropriate familiarity Scores (e.g., celebrity familiarity scores) are broken out separately from the personal familiarity score 240 (PFS).”; see also [par 123] “An aesthetic response weighting factor WAE can be used to modify estimates of interest level 260 for such circumstances.”; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630.”; “increased interest level” reads on “modification of the predicted level of interest”.); and 

for selection via a user interface ([fig 10]; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630. … the display modified digital image step 845 displays the modified digital image 840 on a soft-copy display”; [pars 126-133] “the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”);

responsive to receiving a selection of one or more suggested formatting changes from the user via the user interface, apply each selected suggested formatting change to at least one associated segment of the one or more identified segments ([fig 10]; [pars 134-143] as cited above; [pars 126-133] “the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815. Once the set of selected digital image(s) 815 have been determined, a display selected digital image(s) step 820 is then used to display the selected digital image(s) 815 to the person of interest 301. In a preferred embodiment, the display selected digital image(s) step 820 displays the selected digital image(s) 815 on a soft-copy display. For example, the selected digital image(s) step 820 can be displayed to the user as a digital slideshow, used in an advertisement (e.g., on an internet page or on a digital billboard), or presented to the user using an appropriate user interface as suggested images for use in forming a photographic product (e.g., a photographic enlargement, a photo collage, a photo calendar, a photo book, a photo T-shirt or a digital slideshow DVD).”; Note that Gamon teaches “one or more suggested formatting changes [for] the user via the user interface, apply each selected suggested formatting change to at least one associated segment of the one or more identified segments.”); 

modify the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied ([figs 11-12]; [pars 53-77] “the interest level 260 can be estimated with an alternate version of Eq. (3) where the friends familiarity scores (FFS), relatives familiarity scores (RFS), or other appropriate familiarity Scores (e.g., celebrity familiarity scores) are broken out separately from the personal familiarity score 240 (PFS).”; see also [par 123] “An aesthetic response weighting factor WAE can be used to modify estimates of interest level 260 for such circumstances.”; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630.”; “increased interest level” reads on “modify the predicted level of interest”.); and

… the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied ([figs 11-12]; [pars 53-77] and [pars 134-143] as cited above, see also [par 123]; “increased interest level” reads on “the modified predicted level of interest”.).

Gamon and Fedorovskaya are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon with the modification of the predicted interest level of Fedorovskaya. Doing so would lead to increasing or decreasing the predicted level of interest by modifying the user content based on properties of the user content (Fedorovskaya, pars 134-143).

However, Gamon and Fedorovskaya do not teach
present the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied.

Mahmud teaches
present the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied ([figs 7-10]; [pars 27-42] “Substantial amounts of data (e.g., data files such as documents, emails, images, code, and other content, etc.) may be available to users in an enterprise. … For example, each knowledge unit may correspond to a portion of a data file (e.g., a section of a document) or to an entire data file (e.g., an entire document, an image, etc.).”; [pars 92-108] “As shown in FIG. 9, user interests can be modeled based on the user's activity. For example, the knowledge automation system may determine a user’s interest based on topics, categories, and/or key terms associated with knowledge elements that the user has consumed, and/or authors or knowledge publishers that are regularly followed by the user. For example, if the user accesses and views knowledge packs published by a certain knowledge publisher, the user model will reflect an interest in that publisher. Similarly, interests may be modeled based on categories of content. For example, if the user frequently accesses and consumes knowledge packs in the engineering category, then the user model will reflect an interest in engineering material.”; Note that Gamon and Fedorovskaya teach “the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied”.);

Gamon, Fedorovskaya and Mahmud are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon and Mahmud with the presentation of the predicted interest level of Mahmud. Doing so would lead to displaying the modified predicted level of interest on the fly by modifying the level of interest based on the user’s interactions with contents (Mahmud, pars 92-108).

Regarding claim 2, 
Gamon, Fedorovskaya and Mahmud teach claim 1.
Gamon further teaches
receive a plurality of user content examples ([figs 1, 3-6]; [pars 36-46] “The aforementioned transition modeling module 130 generally operates to construct a “transition model” (also referred to herein as model “M2) by using various machine learning techniques to train on features (see Section 2.4.2) extracted from the content 140 of large samples of source and destination documents as well as web browser log data 150 (e.g., click data, search logs, etc.) that is joined against the source and destination documents to capture instances where a user transitioned from one document or page to another in the training data. The transition modeling module 130 also trains on latent semantic topic distributions derived by the topic modeling module 160 from the content 140 of large samples of source and destination documents.”); 

parse the user content examples to identify one or more segments of the user content examples ([pars 76-95] “these interesting nuggets can be any content on a page or document, including, but not limited to words, images, audio, etc. Further, automatic identification of such nuggets is accomplished by parsing the document to identify words (including phrases, sentences, topics, etc.), images, audio, etc. As such, considering the case of anchors on a page (or other document) for purposes of explanation, the set of candidate nuggets for that page (or other document) is simply the set of anchor texts on a source page (or other document).”); 

receive any combination of implicit … indicators of interest associated with each of the one or more segments of the user content examples ([figs 1, 3-6]; [pars 7-18] “For example, the user might issue a query to a search engine, consult a printed reference such as a dictionary, consult with friends over a social network, or (in web content consumption) click on an anchor (i.e., a hyperlink) on the current page or document. All these observable user actions can be used as contextual indications that the user shows interest in the given nugget.” [pars 36-46] “The aforementioned transition modeling module 130 generally operates to construct a “transition model” (also referred to herein as model “M2) by using various machine learning techniques to train on features (see Section 2.4.2) extracted from the content 140 of large samples of source and destination documents as well as web browser log data 150 (e.g., click data, search logs, etc.) that is joined against the source and destination documents to capture instances where a user transitioned from one document or page to another in the training data. The transition modeling module 130 also trains on latent semantic topic distributions derived by the topic modeling module 160 from the content 140 of large samples of source and destination documents.”; [pars 76-95] “these interesting nuggets can be any content on a page or document, including, but not limited to words, images, audio, etc. Further, automatic identification of such nuggets is accomplished by parsing the document to identify words (including phrases, sentences, topics, etc.), images, audio, etc. As such, considering the case of anchors on a page (or other document) for purposes of explanation, the set of candidate nuggets for that page (or other document) is simply the set of anchor texts on a source page (or other document).”; “click data, search logs” read on “implicit … indicators”.); and 

apply a machine-learning technique to the segments of the user content examples and the associated indicators of interest to generate the relevancy model ([figs 1, 3-6]; [pars 36-46] “The aforementioned transition modeling module 130 generally operates to construct a “transition model” (also referred to herein as model “M2) by using various machine learning techniques to train on features (see Section 2.4.2) extracted from the content 140 of large samples of source and destination documents as well as web browser log data 150 (e.g., click data, search logs, etc.) that is joined against the source and destination documents to capture instances where a user transitioned from one document or page to another in the training data. The transition modeling module 130 also trains on latent semantic topic distributions derived by the topic modeling module 160 from the content 140 of large samples of source and destination documents.”; [pars 76-95] “these interesting nuggets can be any content on a page or document, including, but not limited to words, images, audio, etc. Further, automatic identification of such nuggets is accomplished by parsing the document to identify words (including phrases, sentences, topics, etc.), images, audio, etc. As such, considering the case of anchors on a page (or other document) for purposes of explanation, the set of candidate nuggets for that page (or other document) is simply the set of anchor texts on a source page (or other document).”);

Fedorovskaya further teaches
receive any combination of implicit and explicit indicators of interest associated with each of the segments of the user content examples ([pars 5-17] “An online photo-enthusiast community, Flickr, for example, introduced the selection of the most interesting images for any point in time, wherein the “interestingness” is determined by considering several aspects associated with images including "click” statistics, the presence/absence of comments, favorite tags, and who made them.”; “‘click’ statistics, the presence/absence of comments, favorite tags, and who made them” reads on “any combination of implicit and explicit indicators of interest”.).

Fedorovskaya, pars 5-17).

Regarding claim 3, 
Gamon, Fedorovskaya and Mahmud teach claim 2.
Gamon further teaches
automatically identify … information associated with each segment of the user content examples ([figs 3-5]; [pars 47-52] “the JTT model 410 uses a generative model of the source and destination documents 140 to automatically learn a specified number of latent semantic topics from those documents whether or not those documents include any topical or categorization information. The result of this modeling process is the aforementioned set of topic distributions 330 that are then used to form the aforementioned topic model 420.”; see also [pars 96-131]); and 

further applying the machine-learning technique to the … information to generate the relevancy model ([figs 3-5]; [pars 47-52] “the JTT model 410 uses a generative model of the source and destination documents 140 to automatically learn a specified number of latent semantic topics from those documents whether or not those documents include any topical or categorization information. The result of this modeling process is the aforementioned set of topic distributions 330 that are then used to form the aforementioned topic model 420.”; see also [pars 96-131]).

Fedorovskaya further teaches
formatting information associated with each segment of the user content examples; formatting information ([figs 2 and 6]; [pars 53-77] “a determine scene contexts step 211 is used to determine image contexts data 212 providing an indication of one or more scene contexts for the digital image 201. The scene contexts can include information about the surroundings, environment or venue in which the image was captured. … The scene context can also include information about an event or activity associated with the scene (e.g. birthday party, graduation ceremony, worship service, baseball game). The scene context can also include other types of information associated with the context of the digital image 201. Such as the season (e.g., winter) or time of day (e.g., Sunset). The scene contexts can also include scene classifications determined using any scene classification algorithm known in the art. … The image persons data 234 can be pixel data, features generated from the pixel data, facial models (e.g. an active shape model) generated from the pixel data, metadata or tags associated with the detected faces 232, face recognition data for the detected faces 232 (i.e., the identities of the persons depicted by the detected faces 232), or any other features calculated from any combination of the above.; “image contexts data” and “image persons data” read on “formatting information” since they are used for image formatting.). 

Gamon, Fedorovskaya and Mahmud are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon, Fedorovskaya and Mahmud with the formatting information of Fedorovskaya. Doing so would lead to increasing or Fedorovskaya, pars 134-143).

Regarding claim 4, 
Gamon, Fedorovskaya and Mahmud teach claim 1.
Gamon further teaches
generate the plurality of suggested formatting changes from the set of … examples of formatting data ([figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]).

Fedorovskaya further teaches
generate a set of observed examples of formatting data from a plurality of user content examples ([figs 10-12]; [pars 151-170] “It is desirable to present an advertisement that will have a high level of interest to persons that are positioned to view the advertisement. Various embodiments of the present invention can be used to accomplish this purpose. In one embodiment, a set of advertisements are prepared, each one including an advertising image with a different depicted person 985. The depicted persons 985 in the set of advertisements can include models (including celebrities or strangers) having a variety of different appearance attributes (e.g., gender, skin color, facial shape, nose shape, mouth shape, eye color/shape, hair color/style, clothing styles, jewelry styles and body art). The set of advertising images can be used as the candidate digital images 805 and the person 970 can be used as the person of interest 301 in the embodiment depicted in FIG 10. … The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970.”; “set of advertising images” reads on “a set of observed examples”.); and

generate the plurality of suggested formatting changes from the set of observed examples of formatting data ([figs 10-12]; [pars 151-170] “It is desirable to present an advertisement that will have a high level of interest to persons that are positioned to view the advertisement. Various embodiments of the present invention can be used to accomplish this purpose. In one embodiment, a set of advertisements are prepared, each one including an advertising image with a different depicted person 985. The depicted persons 985 in the set of advertisements can include models (including celebrities or strangers) having a variety of different appearance attributes (e.g., gender, skin color, facial shape, nose shape, mouth shape, eye color/shape, hair color/style, clothing styles, jewelry styles and body art). The set of advertising images can be used as the candidate digital images 805 and the person 970 can be used as the person of interest 301 in the embodiment depicted in FIG 10. … The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970. … the displayed digital image 980 can be selected to have a high interest level to both the person 970 and the additional person 975 by including one depicted person 985 having an appearance that is similar to the person 970 and a second depicted person 985 having an appearance that is similar to the additional person 975.”; “set of advertising images” reads on “a set of observed examples”. In addition, “displayed digital image” reads on “suggested formatting changes”. Note that Gamon teaches “generate the plurality of suggested formatting changes”.).

Regarding claim 6, 
Gamon, Fedorovskaya and Mahmud teach
Gamon further teaches
the arbitrary user content includes any combination of text-based content, image-based content, chart-based content, video-based content, and speech-based content ([fig]; [pars 7-18] “In general, an “Engagement Predictor, as described herein, provides various techniques for predicting whether things and concepts automatically identified in the content of arbitrary documents (e.g., text, documents, spreadsheets, images, etc.) will be sufficiently engaging or interesting to a user that the user is likely to investigate or follow links to related things or content.”).

Regarding claim 16, 
Gamon teaches
A computer-implemented process comprising using a computer to perform process actions for ([fig 7]): 

receiving user content from a user ([figs 1-2, 6] #100 “Arbitrary Document or Content being Consumed by User”; see also [pars 36-46]);

identifying one or more segments of the user content ([figs 5-6]; [pars 68-70] “the Engagement Predictor uses any of a number of existing Named Entity Recognition (NER) techniques to extract potential or candidate nuggets from arbitrary documents. … Note that the Engagement Predictor can also consider one or more specified subsets (or combinations of subsets) of document content for inclusion in the list or set of candidate nuggets. For example, the Engagement Predictor can be set to consider only hyperlinks as a subset of nuggets, only proper names as a subset of nuggets, only place names as a subset of nuggets, only images as a subset of nuggets, etc., or any combination of such subsets”; “potential or candidate nuggets” read on “segments”.);

applying a machine-learned relevancy model to predict a level of interest for each of the one or more identified segments, each level of interest providing a predicted level of interest of a human audience in a corresponding segment of the one or more identified segments ([figs 1-2, 6]; [pars 28-30] “In general, an “Engagement Predictor,” as described herein, provides various techniques for predicting whether things and concepts (e.g., words, names, dates, places, topics, images, etc.) in the content of arbitrary source documents (e.g., text, documents, spreadsheets, images, etc.) being consumed by the user will be sufficiently engaging or interesting to a user that the user is likely to investigate or follow links to related things or content.”; [pars 36-46] “As noted above, every word, phrase, sentence, image, hyperlink, or any other element of any content can be considered as a candidate nugget for purposes of determining whether that nugget will be of interest to the user. … The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets.”; “nuggets” read on “segments”. In addition, “user” reads on “human audience”. “Engagement Predictor” reads on “machine-learned relevancy model”.); 

… the predicted level of interest for each of the one or more identified segments ([figs 1-2, 6]; [pars 36-46] “As noted above, every word, phrase, sentence, image, hyperlink, or any other element of any content can be considered as a candidate nugget for purposes of determining whether that nugget will be of interest to the user. … The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets.”; “nuggets” read on “segments”.);

generating and presenting to the user, via a user interface, a plurality of suggested formatting changes to at least one of the one or more identified segments, each suggested formatting change corresponding to a modification of the predicted level of interest of at least one associated segment of the one or more identified segments ([figs 1-2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]; [pars 7-18] “For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of at least one associated segment of the one or more of the identified segments”.);

… one or more suggested formatting changes [for] the user via the user interface, applying each selected suggested formatting change to at least one associated segment of the one or more identified segments ([figs 1-2, 6]; [pars 7-18] and [pars 36-46] as cited above; “augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document” reads on “one or more suggested formatting changes [for] the user via the user interface” and “applying each selected suggested formatting change to at least one associated segment of the one or more identified segments”.); and 

… the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied ([figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of each associated segment of the one or more identified segments”.);

… predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied ([figs 1-2, 6]; [pars 7-18] “As such, nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user. … For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of each associated segment of the one or more identified segments”.);

However, Gamon does not teach
generating and presenting a relevancy report that provides the predicted level of interest for each of the one or more identified segments; and 
a modification of the predicted level of interest of at least one associated segment of the one or more identified segments;
responsive to receiving a selection of one or more suggested formatting changes from the user via the user interface, applying each selected suggested formatting change to at least one associated segment of the one or more identified segments; 
modifying the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied; and
presenting the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied.

Fedorovskaya teaches
generating and presenting a relevancy report that provides the predicted level of interest for each of the one or more identified segments ([figs 9]; [pars 110-124] “FIG.9A shows a graph of measured interestingness as a function of scene context familiarity for male and female subjects. … This implies that observers are more interested in images captured in environments that they do not commonly encounter than those captured in environments that are familiar to them. … FIG.9B shows a graph of measured interestingness as a function of person familiarity. It can be seen that there is a positive correlation between person familiarity and interestingness. Images containing people that resembled the subject were most interesting, with images containing people that resembled celebrities being only slightly less interesting.”); and 

a modification of the predicted level of interest of at least one associated segment of the one or more identified segments ([figs 11-12]; [pars 53-77] “the interest level 260 can be estimated with an alternate version of Eq. (3) where the friends familiarity scores (FFS), relatives familiarity scores (RFS), or other appropriate familiarity Scores (e.g., celebrity familiarity scores) are broken out separately from the personal familiarity score 240 (PFS).”; see also [par 123] “An aesthetic response weighting factor WAE can be used to modify estimates of interest level 260 for such circumstances.”; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630.”; “increased interest level” reads on “modification of the predicted level of interest”.); 

responsive to receiving a selection of one or more suggested formatting changes from the user via the user interface, apply each selected suggested formatting change to at least one associated segment of the one or more identified segments ([fig 10]; [pars 134-143] as cited above; [pars 126-133] “the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815. Once the set of selected digital image(s) 815 have been determined, a display selected digital image(s) step 820 is then used to display the selected digital image(s) 815 to the person of interest 301. In a preferred embodiment, the display selected digital image(s) step 820 displays the selected digital image(s) 815 on a soft-copy display. For example, the selected digital image(s) step 820 can be displayed to the user as a digital slideshow, used in an advertisement (e.g., on an internet page or on a digital billboard), or presented to the user using an appropriate user interface as suggested images for use in forming a photographic product (e.g., a photographic enlargement, a photo collage, a photo calendar, a photo book, a photo T-shirt or a digital slideshow DVD).”; Note that Gamon teaches “one or more suggested formatting changes [for] the user via the user interface, applying each selected suggested formatting change to at least one associated segment of the one or more identified segments.”); 

modifying the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied ([figs 11-12]; [pars 53-77] “the interest level 260 can be estimated with an alternate version of Eq. (3) where the friends familiarity scores (FFS), relatives familiarity scores (RFS), or other appropriate familiarity Scores (e.g., celebrity familiarity scores) are broken out separately from the personal familiarity score 240 (PFS).”; see also [par 123] “An aesthetic response weighting factor WAE can be used to modify estimates of interest level 260 for such circumstances.”; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630.”; “increased interest level” reads on “modify the predicted level of interest”.); and

… the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied ([figs 11-12]; [pars 53-77] and [pars 134-143] as cited above, see also [par 123]; “increased interest level” reads on “the modified predicted level of interest”.).

Fedorovskaya, pars 134-143).

However, Gamon and Fedorovskaya do not teach
presenting the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied.

Mahmud teaches
presenting the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied ([figs 7-10]; [pars 27-42] “Substantial amounts of data (e.g., data files such as documents, emails, images, code, and other content, etc.) may be available to users in an enterprise. … For example, each knowledge unit may correspond to a portion of a data file (e.g., a section of a document) or to an entire data file (e.g., an entire document, an image, etc.).”; [pars 92-108] “As shown in FIG. 9, user interests can be modeled based on the user's activity. For example, the knowledge automation system may determine a user’s interest based on topics, categories, and/or key terms associated with knowledge elements that the user has consumed, and/or authors or knowledge publishers that are regularly followed by the user. For example, if the user accesses and views knowledge packs published by a certain knowledge publisher, the user model will reflect an interest in that publisher. Similarly, interests may be modeled based on categories of content. For example, if the user frequently accesses and consumes knowledge packs in the engineering category, then the user model will reflect an interest in engineering material.”; Note that Gamon and Fedorovskaya teach “the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied”.);

Gamon, Fedorovskaya and Mahmud are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon and Mahmud with the presentation of the predicted interest level of Mahmud. Doing so would lead to displaying the modified predicted level of interest on the fly by modifying the level of interest based on the user’s interactions with contents (Mahmud, pars 92-108).

Regarding claim 19, 
Gamon, Fedorovskaya and Mahmud teach claim 16.

Fedorovskaya further teaches
automatically generating a set of observed examples of formatting data from a plurality of user content examples ([figs 10-12]; [pars 151-170] “It is desirable to present an advertisement that will have a high level of interest to persons that are positioned to view the advertisement. Various embodiments of the present invention can be used to accomplish this purpose. In one embodiment, a set of advertisements are prepared, each one including an advertising image with a different depicted person 985. The depicted persons 985 in the set of advertisements can include models (including celebrities or strangers) having a variety of different appearance attributes (e.g., gender, skin color, facial shape, nose shape, mouth shape, eye color/shape, hair color/style, clothing styles, jewelry styles and body art). The set of advertising images can be used as the candidate digital images 805 and the person 970 can be used as the person of interest 301 in the embodiment depicted in FIG 10. … The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970.”; “a set of advertising images” reads on “a set of observed examples”.).

Regarding claim 20, 
Gamon, Fedorovskaya and Mahmud teach claim 19.
Gamon further teaches
generating the plurality of suggested formatting changes from the set of … examples of formatting data ([figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]).

Fedorovskaya further teaches
generating the plurality of suggested formatting changes from the set of observed examples of formatting data ([figs 10-12]; [pars 151-170] “It is desirable to present an advertisement that will have a high level of interest to persons that are positioned to view the advertisement. Various embodiments of the present invention can be used to accomplish this purpose. In one embodiment, a set of advertisements are prepared, each one including an advertising image with a different depicted person 985. The depicted persons 985 in the set of advertisements can include models (including celebrities or strangers) having a variety of different appearance attributes (e.g., gender, skin color, facial shape, nose shape, mouth shape, eye color/shape, hair color/style, clothing styles, jewelry styles and body art). The set of advertising images can be used as the candidate digital images 805 and the person 970 can be used as the person of interest 301 in the embodiment depicted in FIG 10. … The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970. … the displayed digital image 980 can be selected to have a high interest level to both the person 970 and the additional person 975 by including one depicted person 985 having an appearance that is similar to the person 970 and a second depicted person 985 having an appearance that is similar to the additional person 975.”; “set of advertising images” reads on “a set of observed examples”. In addition, “displayed digital image” reads on “suggested formatting changes”. Note that Gamon teaches “generate the plurality of suggested formatting changes”.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gamon et al. (US 2015/0213361 A1) in view of Fedorovskaya et al. (US 2014/0003737 A1), further in view of Mahmud et al. (US 2016/0085758 A1), further in view of YASIN (US 2015/0134574 A1).

Regarding claim 5, 
Gamon, Fedorovskaya and Mahmud teach claim 1.
Gamon further teaches 
[figs 1-2, 6] #100 “Arbitrary Document or Content being Consumed by User”; see also [pars 36-46]).

However, Gamon, Fedorovskaya and Mahmud do not teach
apply a machine-learned comprehension model to predict what the human audience is likely to understand when consuming the arbitrary user content.

YASIN teaches
apply a machine-learned comprehension model to predict what the human audience is likely to understand when consuming the arbitrary user content ([figs 1-2]; [pars 7-10] “The present disclosure solves the limitations of existing techniques by providing an Advance Machine Learning or Unsupervised Machine Learning Techniques, which uses a mathematical approach to identify and extract knowledge concepts in a set of given, documents (Unstructured Data).”; [pars 24-27] “Referring now to FIG. 1, which illustrates a high level Snap-shot of steps used in generating automated summary of the document and to extract knowledge concepts from the set of given documents. The basic step starts with processing the documents or web-pages using corresponding parsers to extract the textual information. The textual or tent within the document is the input to the algorithm. The instant methodology then processes the content of each document to extract important words within it automatically. A standard procedure of finding the frequency of each word in the document can be used to extract the words of high frequency instance after filtering the word articles from the documents. the present technology make use of an elegant technique that is much advanced & efficient from eminence perspective. These words make real sense from practical standpoint to be used in generation of automated summary of the document and to extract knowledge concepts from the set of given documents.”; “generation of automated summary of the document and to extract knowledge concepts from the set of given documents” reads on “predict what the human audience is likely to understand”. Note that Gamon and Fedorovskaya teach “arbitrary user content”.).

Gamon, Fedorovskaya, Mahmud and YASIN are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon, Fedorovskaya and Mahmud with the comprehension model of YASIN. Doing so would lead to generating automated summary of a document and extracting knowledge concepts from a set of documents (YASIN, pars 24-27).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gamon et al. (US 2015/0213361 A1) in view of Fedorovskaya et al. (US 2014/0003737 A1), further in view of Mahmud et al. (US 2016/0085758 A1), further in view of Vlassis (US 2018/0165590 A1).

Regarding claim 7, 
Gamon, Fedorovskaya and Mahmud teach 1.
Gamon further teaches
the plurality of suggested formatting changes ([figs 1-2, 6]; [pars 7-18] “For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 36-46] “augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”).

Fedorovskaya further teaches
modifying the predicted level of interest of one or more of the identified segments ([figs 10-12]; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630. … the display modified digital image step 845 displays the modified digital image 840 on a soft-copy display”; [pars 126-133] “In some embodiments, the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”; “select a subset” and “accept or reject” read on “intent of a user”.);

limiting [suggestions] based on the input as to the intent of the user ([figs 10-12]; [pars 126-133] “In some embodiments, the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”; “to select a subset of the presented images, or to … reject a proposed set of selected digital image(s)” reads on “limiting [suggestions] based on the input as to the intent of a user”. Note that Gamon teaches “the plurality of suggested formatting changes”.).

However, Gamon, Fedorovskaya and Mahmud do not teach
receive an input as to an intent of the user in modifying the [prediction].

Vlassis teaches 
receive an input as to an intent of the user in modifying the [prediction] ([figs 1-2]; [pars 49-70] “As the current user activity data 138 is received, the recommendation engine 146 sequentially adjusts an estimate of the propensity for the user to accept a recommendation based on whether the activity that the user undertook was the recommended action. For example, if the recommendation engine 146 recommended that the user visit location A, and the user visited location A, the user would be determined to have followed the recommended action. Alternatively, if the user had instead visited a different location instead of location A, the user would be determined to have not followed the recommended action. The estimate of the propensity for the user to accept a recommendation may be expressed as a probability distribution over the hidden variable of interest (propensity) for the user mode. In response to a current activity performed by the user, the recommendation engine 146 may adjust the probability distribution for the propensity using Bayes' rule, in light of whether the current activity was the recommended action.”; see also [par 6]; “sequentially adjusts an estimate” reads on “modifying the [prediction]”. Note that Gamon and Fedorovskaya teach “modifying the predicted level of interest of one or more of the identified segments”.).

Gamon, Fedorovskaya, Mahmud and Vlassis are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon and Fedorovskaya with the user input in modifying prediction of Vlassis. Doing so would lead to adjusting the content suggestions adaptively based on the user input (Vlassis, pars 49-70).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over YASIN (US 2015/0134574 A1) in view of FINK et al. (US 2015/0269153 A1).

Regarding claim 8, 
YASIN teaches
A computer-readable storage device having computer executable instructions stored therein, said instructions causing a computing device to execute a method comprising ([pars 50 and 59] “storage medium”): 

receiving user content …, the user content comprising a plurality of content segments ([figs 1-2]; [pars 24-27] “Referring now to FIG. 1, which illustrates a high level snap-shot of steps used in generating automated summary of the document and to extract knowledge concepts from the set of given documents. The basic step starts with processing the documents or web-pages using corresponding parsers to extract the textual information. The textual or tent within the document is the input to the algorithm. The instant methodology then processes the content of each document to extract important words within it automatically. A standard procedure of finding the frequency of each word in the document can be used to extract the words of high frequency instance after filtering the word articles from the documents.”; see also [pars 50-56]); 

applying a machine-learned comprehension model to the user content and the plurality of content segments to predict what a human audience is likely to understand when consuming the user content ([figs 1-2]; [pars 7-10] “The present disclosure solves the limitations of existing techniques by providing an Advance Machine Learning or Unsupervised Machine Learning Techniques, which uses a mathematical approach to identify and extract knowledge concepts in a set of given, documents (Unstructured Data).”; [pars 24-27] “Referring now to FIG. 1, which illustrates a high level Snap-shot of steps used in generating automated summary of the document and to extract knowledge concepts from the set of given documents. The basic step starts with processing the documents or web-pages using corresponding parsers to extract the textual information. The textual or tent within the document is the input to the algorithm. The instant methodology then processes the content of each document to extract important words within it automatically. A standard procedure of finding the frequency of each word in the document can be used to extract the words of high frequency instance after filtering the word articles from the documents. the present technology make use of an elegant technique that is much advanced & efficient from eminence perspective. These words make real sense from practical standpoint to be used in generation of automated summary of the document and to extract knowledge concepts from the set of given documents.”; “generation of automated summary of the document and to extract knowledge concepts from the set of given documents” reads on “predict what the human audience is likely to understand”.);

[figs 6-9]; [pars 50-56] “FIG. 6 is an exemplary snap shot of the web page highlighting auto summary created by present technology for given documents and/or WebPages.”); 

presenting the … comprehension report to the user via a user interface ([figs 6-9]; [pars 50-56] “FIG. 6 is an exemplary snap shot of the web page highlighting auto summary created by present technology for given documents and/or WebPages.”); and

… one or more content segments [for] the user via the user interface, presenting the user with comprehension information for the selected one or more content segments via the user interface ([figs 6-9]; [pars 24-27] and [pars 50-56] as cited above; “summary” reads on “comprehension information”.).

However, YASIN does not teach
receiving user content from a user;
presenting the interactive comprehension report to the user via a user interface; and
responsive to receiving a selection of one or more content segments from the user via the user interface, presenting the user with comprehension information for the selected one or more content segments via the user interface.

FINK teaches
receiving user content from a user ([figs 1-2]; [pars 20-32] “For example, the user may be particularly interested in family relationships and select various sentences which include the names of the “Thompson” family. In such a case, the summary application may add to the summary, or make more prominent in the summary, information about family relationships. … In response to receiving user-selected text, the sumary application may automatically generate the summary pop-up window and display the pop-up window to the user.”; [pars 42-52] “the topic summary application 362 could execute on a computing system in the cloud and generate a summary of entities in user-selected text in an electronic document that is stored at a storage location in the cloud.”);

presenting the interactive comprehension report to the user via a user interface ([figs 1-2]; [pars 15-19] “FIG. 1 illustrates an approach for generating a summary for user-selected text, according to an embodiment. As shown, a user interface 100 presents text of an electronic document 105 to a user. The electronic document 105 may be any electronic file or files capable of distributing textual information. For example, the electronic document may be a Microsoft(R) Word document, a PDF file, a webpage, or the like.”);

responsive to receiving a selection of one or more content segments from the user via the user interface, presenting the user with comprehension information for the selected one or more content segments via the user interface ([figs 1-2]; [pars 15-19] “FIG. 1 illustrates an approach for generating a summary for user-selected text, according to an embodiment. As shown, a user interface 100 presents text of an electronic document 105 to a user. The electronic document 105 may be any electronic file or files capable of distributing textual information. For example, the electronic document may be a Microsoft(R) Word document, a PDF file, a webpage, or the like.”; [pars 20-32] “At step 260, the summary application displays a pop-up window which includes the summary generated at step 250. In response to receiving user-selected text, the summary application may automatically generate the summary pop-up window and display the pop-up window to the user.”; Note that YASIN teaches “one or more content segments [for] the user via the user interface, presenting the user with comprehension information for the selected one or more content segments via the user interface.”).

YASIN and FINK are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN with the interactive comprehension report of FINK. Doing so would lead to generating a summary based on the text that user selected (FINK, pars 15-19).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over YASIN (US 2015/0134574 A1) in view of FINK et al. (US 2015/0269153 A1), further in view of Fedorovskaya et al. (US 2014/0003737 A1).

Regarding claim 9, 
YASIN and FINK teach claim 8.
YASIN further teaches
one or more of the content segments ([figs 1-2]; [pars 24-27] “The basic step starts with processing the documents or web-pages using corresponding parsers to extract the textual information.”) … the prediction of what the human audience is likely to understand when consuming the user content ([figs 1-2]; [pars 7-10] “The present disclosure solves the limitations of existing techniques by providing an Advance Machine Learning or Unsupervised Machine Learning Techniques, which uses a mathematical approach to identify and extract knowledge concepts in a set of given, documents (Unstructured Data).”; [pars 24-27] “These words make real sense from practical standpoint to be used in generation of automated summary of the document and to extract knowledge concepts from the set of given documents.”; “generation of automated summary of the document and to extract knowledge concepts from the set of given documents” reads on “predict what the human audience is likely to understand”.).

However, YASIN and FINK do not teach
generating a plurality of suggested formatting changes to one or more of the content segments, each formatting change adapted to modify the [prediction].

Fedorovskaya teaches
generating a plurality of suggested formatting changes to one or more of the content segments ([figs 10-12]; [pars 151-170] “It is desirable to present an advertisement that will have a high level of interest to persons that are positioned to view the advertisement. Various embodiments of the present invention can be used to accomplish this purpose. In one embodiment, a set of advertisements are prepared, each one including an advertising image with a different depicted person 985. … The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970. … the displayed digital image 980 can be selected to have a high interest level to both the person 970 and the additional person 975 by including one depicted person 985 having an appearance that is similar to the person 970 and a second depicted person 985 having an appearance that is similar to the additional person 975.”; “displayed digital image” reads on “suggested formatting changes”.), each formatting change adapted to modify the [prediction] ([figs 11-12]; [pars 53-77] “the interest level 260 can be estimated with an alternate version of Eq. (3) where the friends familiarity scores (FFS), relatives familiarity scores (RFS), or other appropriate familiarity Scores (e.g., celebrity familiarity scores) are broken out separately from the personal familiarity score 240 (PFS).”; see also [par 123] “An aesthetic response weighting factor WAE can be used to modify estimates of interest level 260 for such circumstances.”; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630.”; Note that YASIN and FINK teach “the prediction of what the human audience is likely to understand when consuming the user content”.).

YASIN, FINK and Fedorovskaya are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN and FINK with the suggested formatting changes of Fedorovskaya. Doing so would lead to increasing or decreasing the predicted level of interest by modifying the user content based on properties of the user content (Fedorovskaya, pars 134-143).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YASIN (US 2015/0134574 A1) in view of FINK et al. (US 2015/0269153 A1), further in view of Gamon et al. (US 2015/0213361 A1).

Regarding claim 10, 

However, YASIN and FINK do not teach 
applying a machine-learned relevancy model to predict a level of interest for each of the content segments, each level of interest providing a predicted level of interest of the human audience in a corresponding segment of the content segments.

Gamon teaches 
applying a machine-learned relevancy model to predict a level of interest for each of the content segments, each level of interest providing a predicted level of interest of the human audience in a corresponding segment of the content segments ([figs 1-2, 6]; [pars 28-30] “In general, an “Engagement Predictor,” as described herein, provides various techniques for predicting whether things and concepts (e.g., words, names, dates, places, topics, images, etc.) in the content of arbitrary source documents (e.g., text, documents, spreadsheets, images, etc.) being consumed by the user will be sufficiently engaging or interesting to a user that the user is likely to investigate or follow links to related things or content.”; [pars 36-46] “As noted above, every word, phrase, sentence, image, hyperlink, or any other element of any content can be considered as a candidate nugget for purposes of determining whether that nugget will be of interest to the user. … The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets.”; “nuggets” read on “content segments”. In addition, “user” reads on “human audience”. Furthermore, “Engagement Predictor” reads on “machine-learned relevancy model”.).

YASIN, FINK and Gamon are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been Gamon, pars 28-30).

Claims 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over YASIN (US 2015/0134574 A1) in view of FINK et al. (US 2015/0269153 A1), further in view of Gamon et al. (US 2015/0213361 A1), further in view of Fedorovskaya et al. (US 2014/0003737 A1).

Regarding claim 11, 
YASIN, FINK and Gamon teach claim 10.
	However, YASIN and FINK do not teach
generating a plurality of suggested formatting changes to one or more of the content segments, each formatting change adapted to modify the predicted level of interest of one or more of the content segments.

Gamon teaches 
	generating a plurality of suggested formatting changes to one or more of the content segments, each formatting change adapted to … the predicted level of interest of one or more of the content segments ([figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of one or more of the content segments”.);

YASIN, FINK and Gamon are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN, FINK and Gamon with the suggested formatting changes of Gamon. Doing so would lead to highlighting one or more segments in the document, inserting one or more hyperlinks into document, importing/displaying content in the document (Gamon, pars 36-46).

	However, YASIN, FINK and Gamon do not teach
modify the predicted level of interest of one or more of the content segments.

Fedorovskaya teaches 
modify the predicted level of interest of one or more of the content segments ([figs 11-12]; [pars 53-77] “the interest level 260 can be estimated with an alternate version of Eq. (3) where the friends familiarity scores (FFS), relatives familiarity scores (RFS), or other appropriate familiarity Scores (e.g., celebrity familiarity scores) are broken out separately from the personal familiarity score 240 (PFS).”; see also [par 123] “An aesthetic response weighting factor WAE can be used to modify estimates of interest level 260 for such circumstances.”; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630.”).

YASIN, FINK, Gamon and Fedorovskaya are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN, FINK and Gamon with the modification of the predicted interest level of Fedorovskaya. Doing so would lead to increasing or decreasing the predicted level of interest by modifying the user content based on properties of the user content (Fedorovskaya, pars 134-143).

Regarding claim 14, 
YASIN, FINK, Gamon and Fedorovskaya teach claim 11.

Gamon further teaches
generating the plurality of suggested formatting changes from the set of … examples of formatting data ([figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]).

YASIN, FINK, Gamon and Fedorovskaya are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN, FINK, Gamon and Fedorovskaya with the suggested formatting changes of Gamon. Doing so would lead to highlighting one or more segments in the document, inserting one or more hyperlinks into document, importing/displaying content in the document (Gamon, pars 36-46).

Fedorovskaya further teaches
generating a set of observed examples of formatting data from a plurality of user content examples ([figs 10-12]; [pars 151-170] “It is desirable to present an advertisement that will have a high level of interest to persons that are positioned to view the advertisement. Various embodiments of the present invention can be used to accomplish this purpose. In one embodiment, a set of advertisements are prepared, each one including an advertising image with a different depicted person 985. The depicted persons 985 in the set of advertisements can include models (including celebrities or strangers) having a variety of different appearance attributes (e.g., gender, skin color, facial shape, nose shape, mouth shape, eye color/shape, hair color/style, clothing styles, jewelry styles and body art). The set of advertising images can be used as the candidate digital images 805 and the person 970 can be used as the person of interest 301 in the embodiment depicted in FIG 10. … The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970.”; “set of advertising images” reads on “a set of observed examples”.); and

observed examples of formatting data ([figs 10-12]; [pars 151-170] “It is desirable to present an advertisement that will have a high level of interest to persons that are positioned to view the advertisement. Various embodiments of the present invention can be used to accomplish this purpose. In one embodiment, a set of advertisements are prepared, each one including an advertising image with a different depicted person 985. The depicted persons 985 in the set of advertisements can include models (including celebrities or strangers) having a variety of different appearance attributes (e.g., gender, skin color, facial shape, nose shape, mouth shape, eye color/shape, hair color/style, clothing styles, jewelry styles and body art). The set of advertising images can be used as the candidate digital images 805 and the person 970 can be used as the person of interest 301 in the embodiment depicted in FIG 10. … The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970. … the displayed digital image 980 can be selected to have a high interest level to both the person 970 and the additional person 975 by including one depicted person 985 having an appearance that is similar to the person 970 and a second depicted person 985 having an appearance that is similar to the additional person 975.”; “set of advertising images” reads on “a set of observed examples”. In addition, “displayed digital image” reads on “suggested formatting changes”. Note that Gamon teaches “generating the plurality of suggested formatting changes”.).

YASIN, FINK, Gamon and Fedorovskaya are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN, FINK, Gamon Fedorovskaya, pars 134-143).

Regarding claim 15, 
YASIN, FINK and Gamon teach claim 10.

Gamon further teaches
receiving a plurality of user content examples ([figs 1, 3-6]; [pars 36-46] “The aforementioned transition modeling module 130 generally operates to construct a “transition model” (also referred to herein as model “M2) by using various machine learning techniques to train on features (see Section 2.4.2) extracted from the content 140 of large samples of source and destination documents as well as web browser log data 150 (e.g., click data, search logs, etc.) that is joined against the source and destination documents to capture instances where a user transitioned from one document or page to another in the training data. The transition modeling module 130 also trains on latent semantic topic distributions derived by the topic modeling module 160 from the content 140 of large samples of source and destination documents.”); 

parsing the user content examples to identify one or more segments of the user content examples ([pars 76-95] “these interesting nuggets can be any content on a page or document, including, but not limited to words, images, audio, etc. Further, automatic identification of such nuggets is accomplished by parsing the document to identify words (including phrases, sentences, topics, etc.), images, audio, etc. As such, considering the case of anchors on a page (or other document) for purposes of explanation, the set of candidate nuggets for that page (or other document) is simply the set of anchor texts on a source page (or other document).”); 

receiving any combination of implicit … indicators of interest associated with each of the one or more segments of the user content examples ([figs 1, 3-6]; [pars 7-18] “For example, the user might issue a query to a search engine, consult a printed reference such as a dictionary, consult with friends over a social network, or (in web content consumption) click on an anchor (i.e., a hyperlink) on the current page or document. All these observable user actions can be used as contextual indications that the user shows interest in the given nugget.” [pars 36-46] “The aforementioned transition modeling module 130 generally operates to construct a “transition model” (also referred to herein as model “M2) by using various machine learning techniques to train on features (see Section 2.4.2) extracted from the content 140 of large samples of source and destination documents as well as web browser log data 150 (e.g., click data, search logs, etc.) that is joined against the source and destination documents to capture instances where a user transitioned from one document or page to another in the training data. The transition modeling module 130 also trains on latent semantic topic distributions derived by the topic modeling module 160 from the content 140 of large samples of source and destination documents.”; [pars 76-95] “these interesting nuggets can be any content on a page or document, including, but not limited to words, images, audio, etc. Further, automatic identification of such nuggets is accomplished by parsing the document to identify words (including phrases, sentences, topics, etc.), images, audio, etc. As such, considering the case of anchors on a page (or other document) for purposes of explanation, the set of candidate nuggets for that page (or other document) is simply the set of anchor texts on a source page (or other document).”; “click data, search logs” read on “implicit … indicators”.); and 

applying a machine-learning technique to the one or more segments of the user content examples and the associated indicators of interest to generate the relevancy model ([figs 1, 3-6]; [pars 36-46] “The aforementioned transition modeling module 130 generally operates to construct a “transition model” (also referred to herein as model “M2) by using various machine learning techniques to train on features (see Section 2.4.2) extracted from the content 140 of large samples of source and destination documents as well as web browser log data 150 (e.g., click data, search logs, etc.) that is joined against the source and destination documents to capture instances where a user transitioned from one document or page to another in the training data. The transition modeling module 130 also trains on latent semantic topic distributions derived by the topic modeling module 160 from the content 140 of large samples of source and destination documents.”; [pars 76-95] “these interesting nuggets can be any content on a page or document, including, but not limited to words, images, audio, etc. Further, automatic identification of such nuggets is accomplished by parsing the document to identify words (including phrases, sentences, topics, etc.), images, audio, etc. As such, considering the case of anchors on a page (or other document) for purposes of explanation, the set of candidate nuggets for that page (or other document) is simply the set of anchor texts on a source page (or other document).”);

YASIN, FINK and Gamon are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN, FINK and Gamon with the relevancy model of Gamon. Doing so would lead to augmenting content (e.g., highlighting one or more segments in the document, inserting one or more hyperlinks into document, Gamon, pars 36-46).
However, Fedorovskaya does not teach
receiving any combination of implicit and explicit indicators of interest associated with each of the one or more segments of the user content examples.

Fedorovskaya teaches
receiving any combination of implicit and explicit indicators of interest associated with each of the one or more segments of the user content examples ([pars 5-17] “An online photo-enthusiast community, Flickr, for example, introduced the selection of the most interesting images for any point in time, wherein the “interestingness” is determined by considering several aspects associated with images including "click” statistics, the presence/absence of comments, favorite tags, and who made them.”; “‘click’ statistics, the presence/absence of comments, favorite tags, and who made them” reads on “any combination of implicit and explicit indicators of interest”.).

YASIN, FINK, Gamon and Fedorovskaya are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN, FINK and Gamon with the explicit indicators of Fedorovskaya. Doing so would lead to accurately estimating the level of interest by combining several aspects associated with content (Fedorovskaya, pars 5-17).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over YASIN (US 2015/0134574 A1) in view of FINK et al. (US 2015/0269153 A1), further in view of Gamon et al. Fedorovskaya et al. (US 2014/0003737 A1), further in view of Cragun et al. (US 2007/0124672 A1).

Regarding claim 12, 
YASIN, FINK, Gamon and Fedorovskaya teach claim 11.
However, YASIN and FINK do not teach
automatically applying one or more selected suggested formatting changes to the user content to reformat the user content.

Gamon teaches
automatically applying one or more … suggested formatting changes to the user content to reformat the user content ([figs 1-2, 6]; [pars 7-18] “For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 132-144] “Simple examples include automatically identifying interesting nuggets in an arbitrary document (i.e., a “source document'), and then highlighting those nuggets, augmenting those nuggets with new or additional links to one or more destination documents, or using those nuggets as the basis to import, retrieve, or provide links to additional interesting content and/or advertisements.”).

YASIN, FINK, Gamon and Fedorovskaya are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN, FINK, Gamon Gamon, pars 36-46).

However, YASIN, FINK, Gamon and Fedorovskaya do not explicitly teach
selected suggested formatting changes to the user content.

Cragun teaches 
selected suggested formatting changes to the user content ([figs 4-8]; [pars 45-50] “In the specific example of FIG. 8, we assume that the opinions table 820, summaries table 822, conclusions table 824, and counterpoints table 826 are all pre-defined user preferences. These could be pre-defined, for example, in a word processor or web browser application that displays text to a user. We also assume that the user preferences allow adding new lists by clicking on the GO! button 830 for creating a new list. In FIG. 8, we assume that a user has created three new tables that contain lists that were not pre-defined, namely the key points table 840, the hypothesis table 842, and the strong emphasis table 844. These tables have the same format as the pre-defined tables, with check boxes to select or deselect defined words/phrases, and an <Add New> link to add a new entry to each table.”; “all pre-defined user preferences” with “select or deselect defined words/phrases” reads on “selected suggested formatting changes” since the pre-defined options are suggested formatting changes by the system and user-selectable.).

YASIN, FINK, Gamon, Fedorovskaya and Cragun are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN, FINK, Gamon Cragun, pars 45-50).

In the alternative, Fedorovskaya can also be interpreted to teach the limitation:
selected suggested formatting changes to the user content ([fig 10]; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630. … the display modified digital image step 845 displays the modified digital image 840 on a soft-copy display”; [pars 150-159] “The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970. The display selected digital image(s) step 820 (FIG. 10), can then display the selected digital image 815 on the image display 955 for viewing by the person 970.”; [pars 126-132] “the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”).

Fedorovskaya, pars 134-143).

Regarding claim 13, 
YASIN, FINK, Gamon, Fedorovskaya and Cragun teach claim 12.
However, YASIN and FINK do not teach
rendering and presenting a representation of the reformatted user content via the user interface.

Gamon teaches
rendering and presenting a representation of the reformatted user content via the user interface ([figs 1-2, 6]; [pars 7-18] “For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 132-144] “Simple examples include automatically identifying interesting nuggets in an arbitrary document (i.e., a “source document'), and then highlighting those nuggets, augmenting those nuggets with new or additional links to one or more destination documents, or using those nuggets as the basis to import, retrieve, or provide links to additional interesting content and/or advertisements.”).

YASIN, FINK, Gamon, Fedorovskaya and Cragun are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN, FINK, Gamon, Fedorovskaya and Cragun with the reformatted user content of Gamon. Doing so would lead to highlighting one or more segments in the document, inserting one or more hyperlinks into document, importing/displaying content in the document (Gamon, pars 36-46).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gamon et al. (US 2015/0213361 A1) in view of Fedorovskaya et al. (US 2014/0003737 A1), further in view of Mahmud et al. (US 2016/0085758 A1), further in view of Cragun et al. (US 2007/0124672 A1).

Regarding claim 17, 
Gamon, Fedorovskaya and Mahmud teach claim 16.

Gamon further teaches
…, via the user interface, one or more of the suggested formatting changes ([figs 1-2, 6]; [pars 7-18] “For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 36-46] “augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”); and 

automatically applying each … suggested formatting change to modify the user content ([figs 1-2, 6]; [pars 7-18] “For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 132-144] “Simple examples include automatically identifying interesting nuggets in an arbitrary document (i.e., a “source document'), and then highlighting those nuggets, augmenting those nuggets with new or additional links to one or more destination documents, or using those nuggets as the basis to import, retrieve, or provide links to additional interesting content and/or advertisements.”).

Fedorovskaya further teaches 
selecting, via the user interface ([fig 10]; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630. … the display modified digital image step 845 displays the modified digital image 840 on a soft-copy display”; [pars 126-132] “the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”).

However, Gamon, Fedorovskaya and Mahmud do not explicitly teach
each selected suggested formatting change to modify the user content.

Cragun teaches 
each selected suggested formatting change to modify the user content ([figs 4-8]; [pars 45-50] “In the specific example of FIG. 8, we assume that the opinions table 820, summaries table 822, conclusions table 824, and counterpoints table 826 are all pre-defined user preferences. These could be pre-defined, for example, in a word processor or web browser application that displays text to a user. We also assume that the user preferences allow adding new lists by clicking on the GO! button 830 for creating a new list. In FIG. 8, we assume that a user has created three new tables that contain lists that were not pre-defined, namely the key points table 840, the hypothesis table 842, and the strong emphasis table 844. These tables have the same format as the pre-defined tables, with check boxes to select or deselect defined words/phrases, and an <Add New> link to add a new entry to each table.”; “all pre-defined user preferences” with “select or deselect defined words/phrases” reads on “selected suggested formatting change” since the pre-defined options are suggested formatting changes by the system and user-selectable.).

Gamon, Fedorovskaya, Mahmud and Cragun are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it Cragun, pars 45-50).

In the alternative, Fedorovskaya can also be interpreted to teach the limitation:
each selected suggested formatting change to modify the user content ([fig 10]; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630. … the display modified digital image step 845 displays the modified digital image 840 on a soft-copy display”; [pars 150-159] “The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970. The display selected digital image(s) step 820 (FIG. 10), can then display the selected digital image 815 on the image display 955 for viewing by the person 970.”; [pars 126-132] “the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”).

Gamon, Fedorovskaya and Mahmud are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon, Fedorovskaya and Mahmud with the selected suggested formatting changes of Fedorovskaya. Doing so would lead to increasing or decreasing the predicted level of interest by modifying the user content based on properties of the user content (Fedorovskaya, pars 134-143).

Regarding claim 18, 
Gamon, Fedorovskaya, Mahmud and Cragun teach claim 17.

Gamon further teaches
rendering and presenting a representation of the modified user content via the user interface ([figs 1-2, 6]; [pars 7-18] “For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 132-144] “Simple examples include automatically identifying interesting nuggets in an arbitrary document (i.e., a “source document'), and then highlighting those nuggets, augmenting those nuggets with new or additional links to one or more destination documents, or using those nuggets as the basis to import, retrieve, or provide links to additional interesting content and/or advertisements.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129